Citation Nr: 1722961	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the United States Army from April 7, 1977 to July 8, 1986.  He also had service in the Army Reserve from July 9, 1986 to April 21, 1987, and in the Guam Army National Guard between April 22, 1987 and October 31, 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Honolulu, Hawaii certified the case to the Board on appeal.

The Board notes that the Veteran's service connection claims for bilateral hearing loss and tinnitus were previously considered and denied in a March 2005 rating decision.  As such, the RO has adjudicated the issues as whether new and material evidence has been submitted to reopen the claims.  However, the evidence associated with the claims file since the issuance of the March 2005 rating decision includes service personnel records received in August 2011.  At the time of the March 2005 rating decision, the Veteran stated that both his hearing loss and tinnitus occurred while on active duty.  See April 2004 Veterans Application for Compensation and Pension.  He also reported suffering injuries from noise and described having airborne training while stationed at Fort Bragg, North Carolina between 1977 and 1978.  See May 2004 Statement in Support of Claim.
The additional service personnel records documented that the Veteran received instructions to report to Fort Bragg in July 1977 for 4 weeks of airborne training.  As these records relate the Veteran's assertion of in-service noise exposure, they are pertinent to his claim.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.  In light of the relevant official service department records received after the March 2005 rating decision, the Veteran's service connection claims for bilateral hearing loss and tinnitus will be reviewed on a de novo basis.

In addition to declining to reopen the Veteran's service connection claims for bilateral hearing loss and tinnitus, the October 2009 rating decision denied his service connection claim for a left knee disorder and declined to reopen his service connection claims for back pain and ankle pain.  The Veteran filed a timely notice of disagreement (NOD) for these issues in June 2010.  A February 2012 rating decision subsequently granted entitlement to service connection for left knee degenerative joint disease.  The rating decision also reopened the Veteran's service connection claim for ankle pain and granted entitlement to service connection for left ankle degenerative joint disease and right ankle strain.  The Veteran was also furnished with a February 2012 statement of the case (SOC) that reopened and denied entitlement to service connection for back pain.  Although the Veteran perfected an appeal for this issue in his March 2012 VA Form 9, entitlement to service connection for lumbar spondylosis (claimed as back pain) was later granted in a March 2015 rating decision.  The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, these issues are no longer before the Board.

The Board also notes that a July 2016 rating decision denied the Veteran's request to reopen entitlement to service connection for major depression; strain and impingement syndrome of the right shoulder (claimed as chronic pain, right shoulder); bilateral hip strain (claimed as hip pain); and radiculopathy of the bilateral hands, to include carpal tunnel syndrome of the left upper extremity.  The Veteran then submitted an NOD for these issues in May 2017.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of an SOC is not required at this time.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (concluding that if an NOD remains unprocessed, a remand is required for the issuance of an SOC).

In addition, the record shows that after the December 2015 supplemental statement of the case (SSOC), additional VA treatment records dated from October 2015 to May 2016 and private treatment records dated from February 1999 to March 2017 were associated with the claims file.  However, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review these records upon remand.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain adequate VA medical opinions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was provided with a VA examination related to his claims in August 2010.  The examiner noted that the Veteran had tinnitus and a diagnosis for bilateral sensorineural hearing loss.  The examiner then opined that it was less likely than not that either disorder was the result of acoustic trauma during service.

Regarding the Veteran's bilateral hearing loss, the examiner highlighted that the results of a December 15, 1997 hearing conservation audiogram indicated that the Veteran had normal hearing bilaterally with no significant threshold shift when compared to the July 30, 1987 reference audiogram.  However, a December 5, 1997 hearing conservation audiogram indicated that the left ear had mild loss at 400 hertz and a significant threshold shift at 3000 hertz.  The right ear also had a significant threshold shift at 4000 hertz when compared to the July 30, 1987 reference audiogram.  The Board finds that this rationale is unclear as there is no explanation for what conclusions the examiner made from contrasting the two audiograms.  Moreover, the examiner did not address the subsequent November 15, 1999 hearing conservation data audiogram that was noted to show a threshold shift when compared to the July 1987 reference audiogram.  As the Board is unable to draw its own medical conclusions from this evidence, a remand is necessary for another medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In terms of the Veteran's tinnitus, the examiner only noted that the service record did not show any complaint, diagnosis, or treatment of tinnitus in service.  However, the examiner did not explain the significance of this finding.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  Indeed, service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  See 38 C.F.R. § 3.303 (d).  The Board therefore finds that an additional medical opinion is needed.

In addition, the Board finds that the Veteran's periods of service must be verified.
As noted above, the record reflects that the Veteran had active duty service in the United States Army from April 7, 1977 to July 8, 1986.  The RO also obtained information regarding his service from the VA/Department of Defense Identity Repository (VADIR) which confirmed that the Veteran served in the Army Reserve from July 9, 1986 to April 21, 1987, and in the Guam Army National Guard between April 22, 1987 and October 31, 2000.  Although the record contains a few documents from these periods showing orders to annual training, the specific dates of ACDUTRA, INACDUTRA, and/or active duty during the majority of the time period were not verified.  

In this regard, the record shows that the Veteran reported having tinnitus in a March 8, 2000 medical surveillance/certification examination from his civilian employer.  The Board also notes that in addition to his noise exposure during active duty, the Veteran has attributed his bilateral hearing loss to noise exposure that occurred during his reserve career with the infantry and his weapons training with the National Guard.  See June 2010 Notice of Disagreement; March 2012 VA Form 9.  Thus, the Board finds that the AOJ should make an additional attempt to verify the Veteran's periods of active duty, ACDUTRA, and INACDUTRA before it can properly adjudicate his service connection claims for hearing loss and tinnitus. 
Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate resources to verify the specific dates when the Veteran was on active duty, ACDUTRA and/or INACDUTRA.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Any outstanding service personnel records, to include Leave and Earning Statements from July 1986 to October 2000, should be obtained and associated with the claims file.  Records concerning service merely denoting the amounts of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on active duty, ACDUTRA, and INACDUTRA.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Pacific Islands Health Care System dated since May 2016.

3.  Attach a memorandum to the claims file that delineates the Veteran's verified periods of active duty, active duty for training, and inactive duty for training.

4.  After the preceding development in paragraphs 1, 2, and 3 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the bilateral hearing loss.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must be provided with a copy of the memorandum that outlines the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA.

A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed bilateral sensorineural hearing loss, the examiner should provide an opinion as to the following questions:

(a) The examiner should state whether there is clear and unmistakable (undebatable) evidence that the hearing loss preexisted any of the Veteran's verified periods of active duty.

(b) If the answer to question (a) is yes, is there clear and unmistakable (undebatable) evidence that the hearing loss did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty?

(c) If the answer to question (a) is no, is it at least as likely as not (a 50 percent or greater probability) that the hearing loss first manifested during, or is otherwise related to, the period of active duty, to include acoustic trauma therein?

(d) The examiner should state whether the hearing loss preexisted any of the Veteran's verified periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDTRA).

(e) For each period of ACDUTRA and/or INACDUTRA that the hearing loss preexisted, did the disorder worsen in severity during the period of service?  If so, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented an "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

(f) For each period of ACDUTRA and/or INACDUTRA that the hearing loss did not preexist, is it at least as likely as not (a 50 percent or greater probability), that the disorder is due to a disease or injury incurred during any period of ACDUTRA; or an injury incurred during any period of INACDUTRA, to include acoustic trauma therein?
If the examiner determines that the Veteran's bilateral hearing loss is less likely than not related to a period of service, the examiner should explain why, including why the delayed onset of the hearing loss is significant.

Regardless of the conclusion reached, the examiner should address the following:  (1) the service treatment records noting internal otitis in September 1980 and bilateral otitis media in January 1980; (2) the Veteran's report of hearing loss in the August 1993 Report of Medical History; and (3) the results from the hearing conservation data audiograms dated in January 1991, December 1997, and November 1999.

5.  After the preceding development in paragraphs 1, 2, and 3 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the tinnitus.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must be provided with a copy of the memorandum that outlines the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA.

A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed tinnitus, the examiner should provide an opinion as to the following questions:

(a) The examiner should state whether there is clear and unmistakable (undebatable) evidence that the tinnitus preexisted any of the Veteran's verified periods of active duty.

(b) If the answer to question (a) is yes, is there clear and unmistakable (undebatable) evidence that the tinnitus did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty?

(c) If the answer to question (a) is no, is it at least as likely as not (a 50 percent or greater probability) that the tinnitus first manifested during or is otherwise related to the period of active duty, to include acoustic trauma therein?

(d) The examiner should state whether the tinnitus preexisted any of the Veteran's verified periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDTRA).

(e) For each period of ACDUTRA and/or INACDUTRA that the tinnitus preexisted, did the disorder worsen in severity during the period of service?  If so, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented an "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

(f) For each period of ACDUTRA and/or INACDUTRA that the tinnitus did not preexist, is it at least as likely as not (a 50 percent or greater probability), that the tinnitus is due to a disease or injury incurred during any period of ACDUTRA; or an injury incurred during any period of INACDUTRA, to include acoustic trauma?

If the examiner determines that tinnitus is less likely than not related to a period of service, the examiner should explain why, including why the delayed onset of tinnitus is significant.

In providing a response to the above questions, the Board draws the examiner's attention to the following:  (1) the Veteran's reports that his tinnitus began in 1986 and/or while he was in the Army Reserve and National Guard from 1987 to 1999; (2) the negative responses regarding whether the Veteran experienced tinnitus in the medical surveillance/certification examinations dated in December 1997 and November 1999; and (3) the August 2000 medical surveillance/certification examination in which the Veteran reported experiencing tinnitus.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	YVETTE R. WHITE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




